      Case 2:19-cr-00304-RFB-VCF Document 116 Filed 08/18/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                      AUG 18 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
In re: LATONIA SMITH.                           No.    20-72240
______________________________
                                                D.C. No.
LATONIA SMITH,                                  2:19-cr-00304-RFB-VCF-1
                                                District of Nevada,
                Petitioner,                     Las Vegas

 v.                                             ORDER

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

                Respondent,

UNITED STATES OF AMERICA,

                Real Party in Interest.

Before: SILVERMAN, McKEOWN, and BRESS, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of

this court by means of the extraordinary remedy of mandamus. See Bauman v.

U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the petition is denied.

      No further filings will be accepted in this closed case.

      DENIED.
